 Attorney or Party without Attorney:                                                                                         For Court Use Only
  Amber L. Eck, Esq, Bar #177882
  Haeggquist & Eck, LLP
  225 Broadway, Suite 2050
  San Diego, CA 92101
 Telephone No: 619-342-8000                  FAX No: 619-342-7878
                                                                         'Ref No. or File No.:
 Attorney for:   Plaintiff
 Insert name of Court, and Judicial District and Branch Court:
  United States District Court - Southern District Of California
 Plaintiff: JAJ Group, Inc. d/b/a Earl of Sandwich, et al.
 Defendant: Liberty Mutual Insurance Company
        PROOF OF SERVICE                           'Hearing Date:                 Time:          'Dept/Div:       Case Number:
        Summons & Complaint                                                                                        20CV l 620JMMDD
 I. At the time ofservice I was at least 18 years of age and not a party to this action.

2. I served copies of the ~ummons in a Civil Action; Class Action Complaint; Civil Cover Sheet

3. a. Party served:                                              Liberty Mutual Insurance Company
   b. Person served:                                             Kaitlyn Mannix, Service of Process Intake Clerk, Caucasian, Female, 32 Years Old,
                                                                 Brown Hair, Brown Eyes, 5 Feet 7 Inches, 190 Pounds.

4. Address where the party was served:                           Corporation Service Company
                                                                 2710 Gateway Oaks Dr.# 150N
                                                                 Sacramento, CA 95833
5. I served the party:
   a. by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to receive
      process for the party (1) on: Fri., Aug. 21, 2020 (2) at: 10:23AM

7. Person Who Served Papers:                                                                       Recoverable Cost Per CCP l033 .5(a)(4)(B)
    a. Robert J. Mason                                                        d. The Fee for Service was: $65.00
    b. Class Action Research & Litigation                                     e. I am: (3) registered California process server
       PO Box 740                                                                         (i) Independent Contractor
       Penryn, CA 95663                                                                   (ii) Registration No.:     03-007
    c. (916) 663-2562, FAX (916) 663-4955                                                 (iii) County:              Placer




8. I declare under penalty ofperjury under the laws of the State of California that the f oregoin ·
   Date: Fri, Aug. 21, 2020

        Judicial Council Form                                       PROOF OF SERVICE -------,~---,,rr.::ic=~rr::-~,f---------
Rule 2.150.(a)&(b) Rev January I, 2007                              Summons & Complaint                           amleck.209852
